Citation Nr: 1234462	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-40 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1944 to June 1946 and September 1950 to July 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 (notification sent November 2008) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2011 the Board remanded the matter for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities, bilateral hearing loss rated 70 percent, and tinnitus rated 10 percent, are rated 70 percent combined; they are not shown to be of such nature and severity as to preclude him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met; however, a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication.  A July 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  Virtual VA (electronic) records were reviewed.  The RO arranged for audiological evaluations in August 2007, October 2008, and November 2010; and the Veteran was afforded VA general and aid and attendance examinations in November 2010.  Pursuant to December 2011 Board remand order, the RO secured a January 2012 medical advisory opinion regarding the impact of the Veteran's hearing loss and tinnitus on his employability.  In the January 2012 addendum, the audiologist did not indicate that the claims file was reviewed.  The Appeals Management Center (AMC) sought clarification, and February 2012 correspondence was annotated to reflect that the claims file had been reviewed by the January 2010 examiner in connection with the opinion offered.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter that is being addressed on the merits, and that no further development of the evidentiary record as to this claim is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Veteran's hearing loss disability is rated 70 percent and therefore he meets the schedular requirements of 38 C.F.R. § 4.16(a).  

The central inquiry is "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's advancing age on his ability to function.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that due to his service-connected disabilities he is unable to maintain substantially gainful employment.  In a VA Form-8940 filed in June 2008, he reports that he last worked full-time in December 1997, and is prevented from pursuing any substantially gainful occupation due to his service-connected bilateral hearing loss (rated 70 percent) and tinnitus (rated 10 percent).  In his June 2008 application for a TDIU rating, he reported that from about 1958 to 1988 he was employed as a postal carrier, and from 1989 to 1997 he was a courier.

Notably, the record shows that the Veteran has severely disabling nonservice-connected disorders, including hypertension, dementia, seizure disorder, and transient ischemic attacks (TIAs)(the effects of which may not be considered in determining his entitlement to a TDIU rating).  

On August 2007 VA examination, it was noted that during service the Veteran had worked as a diesel mechanic and on steam engines aboard ships, and in the four years between his two tours he had worked as an automobile mechanic.  After service, he worked as a mail carrier for thirty-plus years.  His history was completed primarily by his daughter (the Veteran advised the examiner that he had had a seizure, and could not even remember what happened yesterday).  It was noted that the effects of tinnitus were not noticeable unless the Veteran was in a quiet room.  

On October 2008 fee basis audiological evaluation the examiner opined that the Veteran's hearing loss would be expected to significantly impact his ability to communicate even with use of amplification in the right ear; significant difficulties with sound localization would be expected in all situations, and would be expected to worsen with any competing background noise.

In a statement received in April 2010, the Veteran's former employer wrote, "[the Veteran] had many health issues that certainly contributed to his termination, but if he did not have these issues, he would not be employable because of his severe hearing loss.  His job was utility runner and he was having difficulty hearing and understanding instructions and presented as a safety issue as he could not hear appropriately to perform his job as it took him into heavy traffic areas."  

In April 2010, the Veteran's private doctor, SM, wrote that the Veteran is individually unemployable due to his hearing loss disability.  (He noted that the Veteran's disabilities included, "TIA, [t]remor, neck and low back pain as well as hearing loss, which renders him unable to maintain gainful employment.).  In an April 2010 statement of attending physician, Dr. SY noted that the Veteran was unable to work due to physical limitations and hearing.

On November 2010 VA examinations it was noted that the Veteran was retired and not capable of work at his age because of physical infirmity and dementia.  On audiological evaluation it was noted that the Veteran retired in 1987, after thirty-five years with USPS and was not currently looking for work.  He used a hearing aid in the right ear and adequately communicated when wearing the hearing aid with face-to-face conversation.  The audiologist commented, "Without his hearing aid, [the Veteran] may hear loud voices, but may miss 100% of speech at normal conversational levels.  Without his hearing aid, he will have difficulty hearing and understanding speech in a group situation or in the presence of background noise.  For his hearing loss, amplification is essential."

In December 2011 the Board remanded this matter for an audiologist to review the medical record and provide a medical advisory opinion regarding the impact of the Veteran's service-connected hearing loss and tinnitus on his employability.  In a January 2012 addendum opinion, the VA audiologist who examined the Veteran in November 2010 noted that the Veteran wore VA-issued hearing aids; and with hearing aid use and reasonable accommodations (as specified in the Americans with Disabilities Act (ADA)), his hearing loss alone should not significantly affect his vocational potential or limit participation in most work activities; she noted that employment in a loosely supervised situation, requiring little interaction with the public, would be more than feasible.  

To establish entitlement to a TDIU rating the Veteran must show that due to the service-connected disabilities alone (i.e., not considering the effects of age/nonservice connected disabilities), he is unable to engage in substantially gainful employment.  The medical evidence in the record suggests that he may indeed be unemployable.  However, while he claims that he is rendered unemployable by his hearing loss and tinnitus, the overall competent evidence of record attributes his unemployability not solely to his service-connected hearing loss and tinnitus, but to such disability and various non-service-connected disabilities.  In April 2010 his private doctor stated that TIAs, tremors, neck pain, low back pain and hearing loss rendered him unable to maintain gainful employment.  In an April 2010 statement Dr. SY noted that the Veteran was unable to work due to hearing loss and physical limitations.  A November 2010 VA examiner noted the Veteran was retired, and opined he was not able to work because of physical infirmity and dementia.  As was noted earlier, the Veteran has severely disabling nonservice-connected disorders, including hypertension, dementia, seizure disorder, and TIAs; the only disabilities that may be considered in determining his entitlement to a TDIU rating are his service connected hearing loss and tinnitus.  

The Veteran's former employer's statement (that the Veteran's many health issues contributed to termination of his employment, but that he is not employable because of his severe hearing loss), merits little probative value because while it explains why the Veteran can no longer work as a runner due to his hearing loss, it does not explain why the hearing loss/tinnitus should prevent him from working in occupations that do not require unimpaired hearing acuity.  On the other hand, the Board finds that the January 2012 VA audiologist's opinion that the Veteran's hearing loss alone should not significantly affect his employability merits substantial probative weight; it reflects familiarity with the Veteran's accurate medical and work history, and she explains the rationale for the conclusion reached, citing to factual data and prevailing standards (the ADA).

While it may well be that the Veteran, as he and his former employer assert, is unable to engage in courier (utility runner) work due to various disabilities (including his service connected hearing loss/tinnitus), there is nothing in the record that shows or suggests that he is unable to work in any substantially gainful employment due to the service connected hearing loss and tinnitus alone.  The January 2012 VA audiologist specifically opined that employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public.  The record provides no basis for finding that due to his hearing loss and tinnitus alone, the Veteran would be incapable of participating in the types of employment that do not require extensive verbal communication or involve interaction with the public.  He has not provided evidence or persuasive argument to the contrary.  

In summary, the overall evidence does not show that the Veteran's service-connected disabilities (hearing loss and tinnitus), alone, are of such nature and severity as to prevent his participation in any regular substantially gainful employment consistent with his education and experience.  Hence, the Board concludes that the preponderance of the evidence is against his claim for a TDIU rating.  The benefit of the doubt doctrine does not apply; the appeal must be denied. 


ORDER

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


